18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 

                                In the
                    United States Court of Appeals
                       For the Second Circuit

                                 August Term, 2018 
                                           
                             Argued: September 26, 2018 
                             Decided: December 17, 2018 
                                           
                                Docket No. 18‐257‐cv 
                                                                     
                                            
                                    SIERRA CLUB 
                                             
                                 Plaintiff‐Appellant, 
                                              
                                           v. 
                                             
                                 CON‐STRUX, LLC, 
                                             
                                 Defendant‐Appellee, 
                                             
                                   MARC BRETZ, 
                                             
                                     Defendant. 
                                                                     
                                          
                    Appeal from the United States District Court 
                       for the Eastern District of New York 
                     No. 16‐cv‐4960, Shields, Magistrate Judge. 
                                                                     
                                            



                                          1 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
Before:        HALL, LYNCH, Circuit Judges, KUNTZ, District Judge.* 

 
      Plaintiff‐Appellant  Sierra  Club  appeals  the  grant  of  a  motion  to  dismiss 
under Federal Rule of Civil Procedure 12(b)(6) filed by Defendant‐Appellee Con‐
Strux, L.L.C. (“Construx”) and Defendant Marc Bretz.  Sierra Club brought this 
action  pursuant  to  the  Clean  Water  Act  (“the  CWA”  or  “the  Act”),  33  U.S.C. 
§§ 1251 et seq., seeking declaratory and injunctive relief.  Sierra Club alleged that 
Construx was engaged in “industrial activity” within the meaning of the Act but 
did  not  have  the  requisite  permit  to  do  so.    The  district  court  (Shields,  M.J.) 
concluded  that  Construx’s  business  fell  outside  the  classifications  contemplated 
under  the  Act  and  its  implementing  regulations.    We  hold  that  Sierra  Club’s 
allegations  were  sufficient  to  demonstrate,  at  the  pleading  stage,  that  Construx 
was engaged in “industrial activity.” 
 
      VACATED AND REMANDED. 
 
                                    NICHOLAS  W.  TAPERT  (Edan  Rotenberg,  on  the 
                                    brief), Super Law Group, LLC, New York, NY, for 
                                    Plaintiff‐Appellant. 
                                     
                                    DARREN  O’CONNOR (Denise J. D’Ambrosio, on the 
                                    brief),  Allen  &  Desnoyers  LLP,  White  Plains,  NY, 
                                    for Defendant‐Appellee. 
                                     
 
HALL, Circuit Judge: 

       We are asked to decide whether the business activity of Con‐Strux, L.L.C. 

(“Construx”),  which  involves  recycling  construction  debris  and  waste  and 

subsequently wholesaling aggregate materials it has crushed from that debris and 



 Judge William F. Kuntz, of the United States District Court for the Eastern District of New 
*

York, sitting by designation. 
                                                2 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
waste,  is  “industrial  activity”  within  the  meaning  of  the  Clean  Water  Act  (“the 

CWA” or “the Act”), 33 U.S.C. §§ 1251 et seq., such that Construx was required to 

comply  with  the  CWA’s  permitting  scheme.    The  district  court  (Shields,  M.J.) 

concluded  that  one  standard  industrial  classification  (not  covered  by  the  Act) 

applied to Construx to the exclusion of another classification (covered by the Act).1  

Accordingly, the magistrate judge determined that Construx was not engaged in 

“industrial activity,” and thus not subject to the Act. 

       We  disagree.    We  hold  that  Sierra  Club’s  allegations  are  sufficient  to 

demonstrate,  at  the  pleading  stage,  that  Construx  was  engaged  in  “industrial 

activity,”  notwithstanding  that  part  of  its  business  could  also  be  classified  as 

activity  not  subject  to  the  Act.    Accordingly,  we  VACATE  the  judgment  and 

REMAND for further proceedings consistent with this opinion. 

                                                  I. 

       Congress enacted the CWA in 1972 to “restore and maintain the chemical, 

physical, and biological integrity of the Nation’s waters.”  33 U.S.C. § 1251(a).  The 

CWA  provides  a  comprehensive  approach  for  the  regulation  of  pollution 




1The “standard industrial classifications” are categories created by the Office of Management and
Budget to classify different types of businesses for various statistical purposes. See J. App. 118–21.
As discussed below, certain EPA regulations make use of the numerical SIC codes in defining what
kinds of businesses are engaged in industrial activity within the meaning of the Act.

                                                  3 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
discharged  into  the  waters  of  the  United  States,  including  from  stormwater 

runoff.2  The CWA prohibits discharges of pollutants from point sources into the 

waters of the United States except those that are in accordance with the National 

Pollutant Discharge Eliminations System (“NPDES”), a system that limits the level 

of pollution a source may lawfully discharge.  See id. § 1342; 40 C.F.R. §§ 122.41, 

122.44. 

       Not every incident of stormwater runoff is subject to regulation under the 

CWA.  Only stormwater runoff associated with certain enumerated activities in 

the  Act  and  its  implementing  regulations  is  required  to  be  covered  by  NPDES 

permits.  As relevant here, Congress has clarified that “discharge associated with 

industrial activity” requires a NPDES permit.  See 33 U.S.C. § 1342(p)(2)(B).  The 

EPA  has  by  regulation  provided  further  guidance  by  supplying  categories  of 

facilities that “are considered to be engaging in ‘industrial activity.’”  See 40 C.F.R. 

§ 122.26(b)(14)(i)–(xi).  The category at issue here includes 

       [f]acilities  involved  in  the  recycling  of  materials,  including  metal 
       scrapyards,  battery  reclaimers,  salvage  yards,  and  automobile 
       junkyards,  including  but  limited  to  those  classified  as  Standard 
       Industrial Classification [(“SIC”)] 5015 and 5093. 
        


2“Stormwater runoff” refers to the path of rainwater and melted snow that flows over hard surfaces
and is not absorbed into the ground, but instead flows into the nation’s streams, rivers, and other
bodies of water.

                                                4 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
Id. § 122.26(b)(14)(vi).  Specifically, the parties agree that the question presented is 

whether Construx is engaged in “industrial activity” within the meaning of SIC 

5093. 

         SIC  5093,  entitled  “Scrap  and  Waste  Materials,”  encompasses 

“[e]stablishments  primarily  engaged  in  assembling,  breaking  up,  sorting,  and 

wholesale  distribution  of  scrap  and  waste  materials.”    J.  App.  145.    The 

classification  lists  certain  materials  that  are  considered  to  be  scrap  and  waste 

materials—such  as  fur  cuttings  and  wiping  rags—but  includes  in  the  list  what 

appears to be a catch‐all category identified only as “Scrap and waste materials—

wholesale.”  Id. 

         Not  included  in  the  EPA’s  categories  of  facilities  engaged  in  “industrial 

activity” are those specified in SIC 5032.  That classification, entitled “Brick, Stone, 

and Related Construction Materials,” covers “[e]stablishments primarily engaged 

in the wholesale distribution of stone, cement, lime, construction sand, and gravel; 

brick (except refractory); asphalt and concrete mixtures; and concrete, stone, and 

structural clay products (other than refractories).”  Id. at 142.  In its list of examples, 

SIC 5032 refers specifically to “Aggregate—wholesale.”  Id. 

                                              II. 



                                              5 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
       Construx is the operator of a facility located in Lindenhurst, New York.  Its 

facility  recycles  demolished  concrete,  asphalt,  and  other  construction  products 

that  it  then  processes  and  resells  on  the  wholesale  market  for  use  by  the 

construction industry.  According to Sierra Club, this activity generates a variety 

of pollutants, which in turn are regularly exposed to stormwater.  Such activity, 

Sierra Club asserts, qualifies as “industrial activity” requiring a permit, and it is 

undisputed  that  Construx  does  not  have  a  permit.    According  to  Construx, 

however,  it  processes  only  “recognizable  uncontaminated  concrete,  asphalt 

pavement, brick, soil or rock known as RUCARBS” and is therefore not required 

to obtain a permit.  Id. at 43 (internal quotation marks omitted). 

       Construx  moved  to  dismiss  Sierra  Club’s  complaint  for  failure  to  state  a 

claim, and the case was referred to a magistrate judge for all purposes, on consent 

of the parties.  After oral argument, the court addressed what the parties agreed 

to be the only question: whether Construx was a SIC 5093 facility and thus engaged 

in “industrial activity.”  The court agreed with Construx that it was more properly 

classified as a SIC 5032 facility not covered by the Act.  In so concluding, the court 

focused  on  SIC  5032’s  specific  reference  to  stone,  brick,  asphalt,  concrete,  and 

aggregate, materials not listed in SIC 5093 but which are the focus of Construx’s 



                                             6 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
business.    The  court  thus  concluded  that  Construx  was  “not  a  Section  5093 

‘recycler’ that is subject to that statute’s storm water runoff regulation.”  Id. at 235. 

                                                 III. 

       “We review de novo the grant of a Rule 12(b)(6) motion to dismiss for failure 

to state a claim, accepting all factual allegations as true and drawing all reasonable 

inferences in favor of the plaintiff.”  Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy 

Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016).  “To survive a motion to dismiss, a 

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim 

to  relief  that  is  plausible  on  its  face.’”    Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009) 

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).  “A complaint is also 

deemed to include any written instrument attached to it as an exhibit, materials 

incorporated in it by reference, and documents that, although not incorporated by 

reference, are ‘integral’ to the complaint.”  L‐7 Designs, Inc. v. Old Navy, LLC, 647 

F.3d 419, 422 (2d Cir. 2011) (alteration omitted) (quoting Sira v. Morton, 380 F.3d 

57, 67 (2d Cir. 2004)). 

       The parties agree that the sole issue before this Court is whether, on the facts 

pleaded in the complaint, Construx is engaged in “industrial activity” within the 

meaning of the CWA, and that this question is decided by reference to whether 



                                                   7 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
Construx’s  business  is  properly  classified  as  falling  within  SIC  5093.    The 

magistrate judge concluded that Construx was not and was instead more properly 

classified  as  a  SIC  5032  facility  not  covered  by  the  Act.    We  conclude  the  court 

erred by discounting a significant portion of Construx’s business operations. 

       Based  on  the  complaint,  and  Construx’s  own  description,  Construx’s 

business involves two distinct processes, each equally important to the business 

model: (1) recycling “construction waste” and (2) wholesaling aggregate materials 

it has crushed down from that construction waste.  Although we agree that SIC 

5032 captures the second aspect of Construx’s business, it fails to account for the 

first aspect of that business.  Whether ultimately borne out by the evidence, it must 

be taken as true for purposes of a Rule 12(b)(6) motion that Construx accepts at its 

facility  what  other businesses  deem  scrap  or  waste  material.    After  receiving  it, 

Construx then crushes that material to sell later on the wholesale market. 

       We conclude that processing construction debris and waste for recycling fits 

within the definition of activities covered under SIC 5093.  The narrative section of 

SIC  5093—“[e]stablishments  primarily  engaged  in  assembling,  breaking  up, 

sorting, and wholesale distribution of scrap and waste materials,” J. App. 145—

clearly encompasses the first aspect of Construx’s business.  On its face, the generic 



                                               8 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
“Scrap and waste materials—wholesale,” category is broad enough to cover the 

type of recycling in which Construx engages.  Further, this generic category would 

be  superfluous  if  confined  to  the  likes  of  the  other  examples,  which  delineate 

specific types of scrap and waste recycling covered by SIC 5093.  See State St. Bank 

& Tr. Co. v. Salovaara, 326 F.3d 130, 139 (2d Cir. 2003) (“It is well‐settled that courts 

should  avoid  statutory  interpretations  that  render  provisions  superfluous:  ‘It  is 

our duty to give effect, if possible, to every clause and word of a statute.’” (quoting 

Duncan v. Walker, 533 U.S. 167, 174 (2001)). 

       Construx  protests,  nonetheless,  that  the  district  court  properly  concluded 

that SIC 5032 is a better fit than SIC 5093 as a descriptor of Construx’s business 

activities.  But, as Construx conceded at oral argument, nothing in the Act or the 

implementing regulations suggests that the classification of a facility is an either‐

or proposition, and we conclude in this case that it is not.  Construx provides no 

persuasive argument as to why a “better” category is either necessary or exclusive.  

This is unsurprising given the inherently multifarious nature of industrial activity.  

Further, restricting a business to one category would effectively allow an entity to 

insulate  itself  from  the  CWA’s  permitting  requirement  by  conducting  polluting 

activities in the back yard while running a clean shop in the front.  Accordingly, 



                                            9 
18‐257‐cv 
Sierra Club v. Con‐Strux, LLC 
even  if  Construx’s  business  is  properly  classified  under  SIC  5032,  that  does  not 

preclude a finding that it is also properly classified under SIC 5093. 

       In  determining  only  that  the  district  court  improperly  dismissed  the 

complaint  at  the  Rule  12(b)(6)  stage,  we  express  no  opinion  as  to  the  ultimate 

resolution of Sierra Club’s claims. 

                                     CONCLUSION 

       For the foregoing reasons, we VACATE the district court’s dismissal of this 

action and REMAND for further proceedings consistent with this decision. 




                                             10